           Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 1 of 16




                                                                   Case No. 1:21-cr-35-
                                                                   EGS




Jan. 6 defendants win unlikely Dem champions as they
               face harsh detainment
    “Solitary confinement is a form of punishment that is cruel and psychologically
                       damaging,” Sen. Elizabeth Warren said.




Trump supporters clash with police and security forces as people storm the Capitol on Jan.
6. | Brent Stirton/Getty Images
         Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 2 of 16
By              ,                    and
04/19/2021 06:45 PM EDT




Sen. Elizabeth Warren fled the Capitol on Jan. 6 from a mob she
later called domestic terrorists. Now she and another Senate
Democratic leader are standing up for their attackers' rights as
criminal defendants.

Most of the 300-plus people charged with participating in the Jan. 6
Capitol riot have been released while they await trial, but dozens of
those deemed to be dangerous, flight risks or at high risk of
obstructing justice were ordered held without bond. D.C. jail
officials later determined that all Capitol detainees would be placed
in so-called restrictive housing — a move billed as necessary to keep
the defendants safe, as well as guards and other inmates. But that
means 23-hour-a-day isolation for the accused, even before their
trials begin.

                                    Advertisement
         Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 3 of 16




“Solitary confinement is a form of punishment that is cruel and
psychologically damaging,” Warren said in an interview. “And we’re
talking about people who haven’t been convicted of anything yet.”
And such treatment doesn't sit well with Warren or Senate Majority
WhipMassachusetts
The  Dick Durbin (D-Ill.),
                  Democrat,twoaofmember
                                  the chamber's
                                         of Senate
                                                fiercest
                                                   Majority
                                                         critics
                                                              Leader
                                                                 of
solitarySchumer's
Chuck    confinement.
                  leadership team, said that while some limited uses
of solitary confinement are justified, she’s worried that law
enforcement officials are deploying it to “punish” the Jan. 6
defendants or to “break them so that they will cooperate.”




                                        AD
         Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 4 of 16
Her sentiments are shared by Durbin, who also chairs the Senate
Judiciary Committee and expressed surprise that all of the detained
Jan. 6 defendants were being kept in so-called “restrictive housing.”
While their defense of accused rioters' rights as criminal defendants
is unlikely to change the Justice Department's handling of those
cases, it's a notable case of prominent progressives using their
political clout to amplify their criminal justice reform calls even on
behalf of Donald Trump supporters who besieged the entire
legislative branch in January.

Durbin, who has long sought to eradicate solitary confinement, told
POLITICO that such conditions should be a “rare exception," for
accused insurrectionists or any other prisoners.

“There has to be a clear justification for that, in very limited
circumstances,” he said.

D.C. government officials say the pandemic already has sharply
limited freedom of movement in the jail where most Jan. 6
defendants are held. In fact, the entire jail has been subject to strict
lockdown procedures since the onset of the pandemic, a
determination that has caused                                   about prisoners'
rights. But restrictive housing is a maximum-security designation,
and the blanket designation for the Capitol defendants — which isn't
expected to ease even if pandemic era restrictions do — is a notable
decision for a large group of inmates who have yet to be tried for
their alleged crimes.
                                  Advertisement
        Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 5 of 16




Asked about the Democratic senators’ concerns, a spokesperson for
the D.C. Department of Corrections touted the growing number of
educational programs and limited amenity access that inmates are
now offered.

“We appreciate the concern, patience and support of our neighbors
as we work to keep all within DOC safe, as well as support the public
safety of all in the District,” said spokesperson Keena Blackmon.

Warren and Durbin's interest in the conditions facing detained Jan.
6 defendants come amid a massive Justice Department push to
arrest and prosecute the hundreds of people who breached the
         Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 6 of 16
Capitol and threatened the peaceful transfer of power to the Biden
administration.

Dozens of men locked up in D.C.’s jail were deemed by prosecutors
and judges as the most egregious participants in the Jan. 6 violence,
a status that hardly appears to afford them sympathy. Still, as their
numbers have grown, those defendants' plight has drawn attention
from federal judges and defense lawyers.




Warren and Durbin, of course, were also targets of the very rioters
whom they’re now speaking up for. In fact, one detained defendant
— Ronald Sandlin — is charged with being among the first to
attempt to breach the Senate chamber, tangling with Capitol Police
officers outside the gallery doors just as senators escaped to safety.

Sandlin recently read a statement in court describing the conditions
          Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 7 of 16
he's being held in as “mental torture.”

                                    Advertisement




When another defendant, Lisa Eisenhart,
             as unconstitutional last month and demanded a transfer
to another jail, the D.C. government defended its decision in court.

“A policy that is reasonably related to a legitimate government
objective in running a correctional facility does not amount to
punishment, even when the policy is applied to a pretrial inmate,”
Stephanie Litos, an attorney for the city,                                     that
acknowledged the city's policy applied to all Jan. 6 pretrial
detainees.

After the city’s legal filing,
Eisenhart’s challenge. (She was later released after an appeals court
ruling undercut the government’s case for her detention.) But the
           Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 8 of 16
longer that the Capitol defendants languish — prosecutors say it
could be months before they fully scour the evidence they’ve
obtained from the insurrection — the more loudly they are sounding
the alarm about the toll their isolation has taken.

“This is not normal. It’s not normal to isolate people and make them
eat on their floor,” said Marty Tankleff, a defense attorney
representing two detained defendants, Edward Lang and Dominic
Pezzola.

Tankleff, who himself was imprisoned for nearly two decades on a
murder conviction before his 2008 exoneration, urged other
lawmakers who see the Jan. 6 defendants' conditions as unjust to
contact him.

Attorneys for a slew of other accused rioters, meanwhile, say their
clients' conditions have made it nearly impossible to conduct
genuine attorney-client meetings. Two defendants have contracted
Covid in the D.C. jail, and one, Ryan Samsel, claims he was beaten
by a prison guard and left with permanent eye damage. That
incident is under investigation, according to judges and federal
authorities.

At a hearing last month, detained riot defendant Richard Barnett —
charged in part for breaking into Speaker Nancy Pelosi’s office and
posing for a now-infamous picture with his feet on her office desk —
lamented the conditions he is facing while awaiting trial.
         Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 9 of 16
“I’ve been here a long time. ... It’s not fair,” Barnett said. “You’re
letting everyone else out. I need help.”

                                   Advertisement




Others have lodged complaints about access to needed medication
or health monitoring, prompting intervention from judges. One,
Jacob Chansley,                       to a prison in Alexandria, Va., after
the D.C. jail said it was too onerous to provide him organic food that
he argued was necessary to comport with his spiritual practice.

Some Jan. 6 defendants have contended that there is a racial
component to their treatment: Most are white — some affiliated with
white nationalist groups — while most D.C. inmates and prison
guards are Black.

Judge Paul Friedman said last week that those concerns are “not
necessarily illegitimate.”
         Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 10 of 16
“It may be that some of the people arrested on Jan. 6 are white
supremacists” or that they’re perceived to be, he added.

Insurrection detainees are not completely isolated from the outside
world. While in their cells, they have access to tablet computers they
can use to trade messages with friends and family members. They
can also see other accused rioters during the one hour a day that
they are given outside their cell, although it is also their only
opportunity for a shower, exercise and contact with their attorneys.

But as the defendants' complaints grew, so did the involvement of
federal district court judges in Washington. Judge Emmet Sullivan
indicated last week that he planned to meet with D.C. Department of
Corrections officials to discuss the Jan. 6 detainees' conditions.

Though he didn’t divulge the results of that meeting at a hearing this
week, Sullivan notably encouraged one defendant’s attorney to seek
his confinement in Georgia, where he was arrested. In that state,
Sullivan noted, the accused wouldn’t necessarily be placed in
solitary confinement by default.


FILED UNDER:               ,




                                   Advertisement
             Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 11 of 16




  Your definitive guide to women, politics and power.

  EMAIL


   Your Email

  INDUSTRY


   Select Industry

  * All fields must be completed to subscribe.



      SIGN UP


  By signing up you agree to allow POLITICO to collect your user information and use it to better recommend content to
  you, send you email newsletters or updates from POLITICO, and share insights based on aggregated user information.
  You further agree to our privacy policy and terms of service. You can unsubscribe at any time and can contact us here.
  This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.




MOST READ
              Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 12 of 16


1 DeSantis
  2 D3E FL4EENGC5SAOELNC GO RNEGSRSE S S
    threatens
        'They
           Judge
              GOPDems
    to wantmulls
              megadonors
                 double-
    withhold
        people
           blocking
              flock
                 dare
    salaries
        to Biden’s
              to a
    of takenewTimdug-
    education
        them
           eviction
              Scott,
                 in
    officials
        seriously':
           banbuilding
                 McConnell
    as Space2024 on
    counties
        Force buzz
                 debt
    findwary
    maskof
    workarounds
        taking
        over
        UFO
        mission
!




                                                                                    !
           Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 13 of 16


Women Rule
Your definitive guide to women, politics and power.


EMAIL


 Your Email

INDUSTRY


 Select Industry

* All fields must be completed to subscribe.



    SIGN UP


By signing up you agree to allow POLITICO to collect your user information and use it to better recommend content to
you, send you email newsletters or updates from POLITICO, and share insights based on aggregated user information.
You further agree to our privacy policy and terms of service. You can unsubscribe at any time and can contact us here.
This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.




" NEWS ABOUT PRESIDENT JOE BIDEN



                         Biden railed against Trump’s immigration policies, now
                         defends them in courts



                         Democrats’ infrastructure visions take a bipartisan detour




                         Canada opens border to fully vaxxed Americans, U.S. is not
                         there yet
   Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 14 of 16
            Pentagon will seek to mandate Covid vaccine for 1.4
            million troops



            Schumer signals Tuesday morning final vote for Senate
            infrastructure package




SPONSORED CONTENT
Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 15 of 16




                      © 2021 POLITICO LLC
Case 1:21-cr-00035-EGS Document 102-14 Filed 08/23/21 Page 16 of 16
